Title: To George Washington from William Preston, 10 May 1792
From: Preston, William
To: Washington, George



Sir
Virginia, Montgomery County, May 10th 1792

Some Gentlemen who have been honored with the appointment of Captains of Volunteer Companies of Rifflemen not accepting their appointments, leaves a vacancy now to be filled.
Though I have not the smallest acquaintance with your Excellency yet I hope soliciting an appointment of this nature will not be taken amiss.
I am the third Son of the late Colo. William Preston, with

whom you formerly had an acquaintance from which acquaintance he formed an attachment for you worthy an honest mind; by whose industry with a small addition of my own, my circumstances are not only comfortable but easy, yet I have from my infancy felt a fondness for a military life, in which I have some little experience in the Indian mode of Warfare living on the Frontiers, and only lament that my youth prevented my bearing a part with your Excellency in the late glorious Revolution between England and America.
Your Excellency I hope will pardon me for the Liberty I now take in Soliciting this appointment and at the same time referring you to the Honble John Brown and Andrew Moore Esquires for information of my abilities and integrity, and should I meet your approbation I hope I shall prove myself worthy the Appointment. I have the Honor to be Sir with Esteem your Mo. Obt Sert

William Preston

